Title: To George Washington from Janet Dalgleish, 18 June 1783
From: Dalgleish, Janet
To: Washington, George


                  
                     Sir
                     Shore of Leith June 18th 1783
                  
                  
                     see letter of 28 February 1783
                  
                  The above is a Copy of a letter I wrote your Excellency, upon the first opening of the packet for America; and I hope it has long e’er now, been honour’d by your perusal—this will I trust be delivered you by Mr Ralph Bowie in person, who goes out to settle at Philadelphia—And I sincerely hope, he will meet with that encouragement, his great Merit Deserves; should your Excellancy, not yet have employ’d any Man of Business on my Account, I dare  could not find a fitter hand than Bowie.
                    with every good Wish for your temporal and Eternal happiness, I remain, your Excellencys Most Sincere, Humble Servant,
                  
                     Janet Dalgleish.
                     
                  
               